Citation Nr: 1758187	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for two scars of the distal phalanx, left little finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from August 1977 to August 1981 and from October 1981 to October 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In the January 2012 rating decision, the Veteran was granted service connection for two scars of the distal phalanx, left little finger, with a noncompensable disability rating, effective June 29, 2010.


FINDINGS OF FACT

The Veteran's two scars of the distal phalanx, left little finger have been found to manifest with pain, throughout the appeal period.


CONCLUSION OF LAW

The criteria for a compensable rating of 10 percent for two scars of the distal phalanx, left little finger have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7.

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2017).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Merits of the Claim

In January 2012, the Veteran was granted service connection for two scars of the distal phalanx, left little finger with an evaluation of 0 percent, effective June 29, 2010, pursuant to Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under the most recent criteria, Diagnostic Code 7804 pertains to the evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars; a 20 percent rating is prescribed for three or four scars and a 30 percent rating is prescribed for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Codes 7801 and 7802 continue to provide for assignment of disability evaluations on the basis of the surface area of the affected scars.  Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

In a March 2011 VA examination, the Veteran was found to have  residual scars.  He reported numbness on the palmar surface of the left little finger, extending proximally to the heel of the left hand of the ulnar side.  He reported occasional pain at the site of the injury, without contact or manual activity that rated 3, 1/10 and lasts 2 or 3 days.  He described treating his pain with Tylenol or aspirin.

At the January 2014 VA examination, the examiner noted, that the Veteran did not have any pain or unstable scars on his extremities. 

However, in the Veteran's July 2010 statement of the claim, the Veteran reported that he was bothered by recurring pain and numbness most of the time. 

At the August 2017 video conference hearing, before the undersigned Veterans Law Judge (VLJ), the Veteran testified that since the time of the injury, until present day, he has experienced pain.  Additionally, he stated that at the March 2011 VA examination, he complained of pain as a result of the scars.  He added, that the pain increases when he tries to work at home, or is doing yardwork.  He described the pain as throbbing.  The Veteran has indicated that the symptomatology for his left little finger scars, has been consistent throughout the appeal period.  Based upon the totality of the evidence, the Board concludes that for the entire appeal period, the Veteran's two scars of the distal phalanx, left little finger, warrant a 10 percent rating, but no higher, pursuant to Diagnostic Code 7804.

The Veteran is not entitled to a higher rating under Diagnostic Code 7804 because the Veteran has two scars; however, a 20 percent rating requires three or four scars that are unstable or painful and a 30 percent evaluation is prescribed with five or more scars that are unstable or painful.

The Veteran is not entitled to a higher rating under any other Diagnositic Code related to scars.  As noted earlier, scars are rated under Codes 7800-7805.  38 C.F.R. § 4.118 (2017).  Diagnostic Code 7800 contemplates scars of the head, face or neck and therefore does not apply in this case.  Id.  

Diagnostic Code 7801, which is also not applicable in this case, contemplates scars that are deep and nonlinear.  A deep scar is one associated with underlying soft tissue damage. The Veteran does not have a deep, nonlinear scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2017).  

Finally, Diagnostic Code 7802 contemplates scars that are superficial and nonlinear.  A 10 percent rating is assigned for a superficial scar that is in an area or areas of 144 square inches (929 square centimeters) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  The Veteran's scar does not cover an area that is 144 square inches or greater; additionally, this code would not provide the Veteran a greater disability rating.  Id.

Accordingly, the Board determines that for the entire period, a 10 percent rating, but no greater, is warranted for the Veteran's two scars of the distal phalanx, left little finger pursuant to Diagnostic Code 7804.


ORDER

A disability rating of 10 percent, but no greater, for two scars of the distal phalanx, left little finger is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


